 



EXHIBIT 10.3
AMENDMENT #1
TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT #1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of the 23rd day of February, 2006 (the “Effective Date”) by and
between JAMES J. DAL PORTO, an individual (“Dal Porto”), and I-FLOW CORPORATION,
a Delaware corporation (“Company”).
Background
     A. The Company and Dal Porto previously entered into that certain Amended &
Restated Employment made and entered into as of June 21, 2001 (the “Agreement”).
Capitalized terms in this Amendment and not otherwise defined herein shall have
the meanings given them in the Agreement.
     B. The Company and Dal Porto wish to amend and modify certain provisions in
the Agreement as provided herein and effective as of the Effective Date hereof,
while leaving unchanged all other provisions of the Agreement.
Agreement
          1. Severance Pay. Section 3(b)(iv) of the Agreement is hereby deleted
and replaced in its entirety with the following:
(iv) Dal Porto’s unvested and outstanding stock options, restricted stock or
other equity-based awards shall immediately and automatically become fully
vested and (to the extent relevant) exercisable. Any stock options and stock
appreciation rights shall remain exercisable for their remaining terms (but in
no event later than the last day prior to the day that any extension would cause
such options or rights to become subject to Section 409A of the Code).
          2. Section 409A Compliance. In recognition that Section 409A of the
Code may prohibit the payment of certain payments or benefits under the
Agreement in connection with Dal Porto’s termination of employment earlier than
six (6) months following Dal Porto’s termination of employment, a new Section 17
is added to the Agreement as follows:
17. Compliance with Section 409A. Notwithstanding any provision of this
Agreement to the contrary, if, at the time of Dal Porto’s termination of
employment with the Company, he is a “specified employee” as defined in
Section 409A of the Code, and one or more of the payments or benefits received
or to be received by Dal Porto pursuant to this Agreement would constitute
deferred compensation subject to Section 409A, no such payment or benefit will
be provided under this Agreement until the earliest of (A) the date which is six
(6) months after his “separation from service” for any reason, other than death
or “disability” (as such terms are used in Section 

 



--------------------------------------------------------------------------------



 



409A(a)(2) of the Code), (B) the date of his death or “disability” (as such term
is used in Section 409A(a)(2)(C) of the Code) or (C) the effective date of a
“change in the ownership or effective control” of the Company (as such term is
used in Section 409A(a)(2)(A)(v) of the Code). The provisions of this Section 17
shall only apply to the extent required to avoid Dal Porto’s incurrence of any
penalty tax or interest under Section 409A of the Code or any regulations or
Treasury guidance promulgated thereunder. In addition, if any provision of this
Agreement would cause Dal Porto to incur any penalty tax or interest under
Section 409A of the Code or any regulations or Treasury guidance promulgated
thereunder, the Company may reform such provision to maintain to the maximum
extent practicable the original intent of the applicable provision without
violating the provisions of Section 409A of the Code.
           3. No Other Changes. Except as otherwise set forth in this Agreement,
all terms and provisions of the Agreement remain unchanged and in full force and
effect.
     IN WITNESS WHEREOF, the parties hereto have entered into this Amendment as
of the Effective Date.

                      I-FLOW CORPORATION       JAMES J. DAL PORTO    
 
                   
By:
  /s/ Donald M. Earhart       By:   /s/ James J. Dal Porto    
 
 
 
   Donald M. Earhart          
 
    James J. Dal Porto    
 
      President & CEO                

2